DETAILED ACTION
Notices to Applicant
This communication is a Non-Final Action on the merits. Claims 1-5, 10, 12-15, 23, 25-27, 30-33, 35, and 39 as filed 05/06/2022, are currently pending and have been considered below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The present application claims the benefit under 35 U.S.C. § 120 and 35 U.S.C. § 365(c) as a continuation of International Application No. PCT/US2020/028337, designating the United States, with an international filing date of April 15, 2020, which claims priority to Indian Provisional Patent Application No. 201911015467, filed April 17, 2019.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/06/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 23, 30, 33, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Pub. No. 2016/0051750 A1 (hereinafter “Tsoukalis”) in view of U.S. Patent Application Pub. No. 2016/0001003 A1 (hereinafter “Perazzo et al.”), U.S. Patent Application Pub. No. 2011/0241878 A1 (hereinafter “Hoag”), and U.S. Patent Application Pub. No. 2022/0254470 A1 (hereinafter “Lafauci et al.”). 
RE: Claim 1 (Currently Amended) Tsoukalis teaches the claimed: 
1. (Currently Amended) A method of securely filling, tracking, administering, and disposing of a liquid medication, the method comprising: […] encoding information onto a short range communication device, the information including drug information, patient information, and intravenous administration information, the short range communication device being attached to the liquid destination container ((Tsoukalis, [0021], [0041], [0124]) (a smart label or tag such as an RFID/NFC tag; some or all of the "SR" safety rules are checked by the control means which may be implemented in the infusion pump unit or in a separate device … further infusion related information, namely a drug name, concentration, diluter, infusion protocol and limits from a drug library, patient's name, age and location or room number, administration route, time to infusion, air-in-line and infusion occlusion pressure preferences for alarm can be written in the memory means for a patient in particular by the hospital pharmacy or an external drug compounder or manufacturer; transfer of e-prescription or full "5R" data to the smart label));
filling the liquid destination container with the electronic pharmacy filling system so that the liquid destination container contains a liquid with a drug identified by the drug information ((Tsoukalis, [0048], [0082], [0100], [0120], [0124], [0125]) (Such an e-labeling-tag device may be programmed with medication data in the course of preparation of a compounded medication in the pharmacy of a hospital, by a home care provider or by a nurse service, wherein said data in particular include a drug name, concentration, diluter, and possibly the patient's name and room number, as well as delivery route, time to infuse, infusion protocol and its limits for the patient's care area; the data stored in the label relate to the drug or medication filled in the reservoir; labeled medication reservoir for fluid medication; the inlet port or spike of the infusion pump unit is provided with a drip chamber at which a combination of a drip flow monitor and a memory reading means like an RFID reader can be attached so as to read the memory means like an RFID label at the medication reservoir));
transferring the liquid destination container to an area where the liquid destination container can be placed in fluid communication with a patient ((Tsoukalis, [0049]) (infusion pump unit is not always programmed at the pole, but rather at least the pump module can be programmed at the pharmacy, in the nurse room or in the doctors office and then transported to the patient's location));
providing an intravenous infusion pump capable of receiving the encoded information, including drug information, patient information, and intravenous administration information, from the short range communication device; receiving the encoded information, including drug information, patient information, and intravenous administration information, from the short range communication device ((Tsoukalis, [0015], [0125]) (an infusion pump unit comprises a pump, an upstream tube whose outlet is coupled to an inlet port of the pump, and a connection check module provided at the inlet of the upstream tube and adapted to be fluidly connected to an outlet port of the medication reservoir; e-labeling-tag device may be programmed with medication data in the course of preparation … wherein said data in particular include a drug name, concentration, diluter, … as well as delivery route, time to infuse, infusion protocol; the label or tag reader provided at the infusion pump unit or in the connection check module including a flow sensor or an active valve is allowed to read the contents of the medication reservoir at start and during infusion)).
Tsoukalis fails to explicitly teach, but Perazzo et al. teaches the claimed: 
receiving an electronic medication order at an electronic pharmacy filling system comprising a motor configured to transfer liquid from a liquid source container to a liquid destination container ((Perazzo et al., [0020], [0171]-[0175], [0282]) (a doctor writes a prescription and enters it into the hospital host computer system; the prescription is reviewed by the pharmacist to be filled; the scanner is synchronized with the computer such that the first time it reads a particular barcode the spindle/motor turn in the cap removal direction, conversely, the second time the scanner reads that particular barcode the spindle/motor turns in the cap tightening direction; The container/syringe interfaces (closures) include caps, closures and neck inserts meant to facilitate the connection of an enteral/oral syringe i.e. the liquid destination container to a medication container for the purpose of drawing fluid out of the container i.e. the liquid source container)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to integrate the method and system for filling a syringe with a liquid medication from a medication container at a pharmacy filling station as taught by Perazzo et al. within the method and system medication infusion as taught by Tsoukalis with the motivation of providing medical institutions desiring an affordable pharmacy automation system for patient safety, prescription tracking and improved productivity with a just-in-time filling system (Perazzo et al., [0011], [0014]). 
Tsoukalis and Perazzo fail to explicitly teach, but Hoag teaches the claimed: 
automatically programming an infusion course into the intravenous infusion pump in response to the received encoded information without requiring a user to manually input the fluid to be infused, the manner of administration of the fluid, or the patient ((Hoag, [0019], [0039], [0064]) (the IV bags are labeled with an RFID tag or label prepared by the pharmacy; either before the container is filled or once the container is filled with the appreciate medication, the RFID tag on the container may then be programmed with the correct information and shipped to the patient location; a reader located at the panel configured to wirelessly read the information device and to provide an information signal representative of the information contained in the information device, and a controller located at the medication delivery apparatus configured to receive the information signal and to configure the medication delivery apparatus in accordance with the information signal; the information device comprises patient identification information and an infusion pump programming parameter, and the controller is further adapted to compare the patient identification information to information from a patient to which the medication delivery apparatus has been identified, and to automatically program the mediation delivery apparatus with the pump programming parameter; the controller is configured to receive the information signal wirelessly, the wireless reader comprises an RFID interrogator that reads the information device on the medication container; the system could be used with a programming unit that can be used to control the operation of the pump system to provide a facilitative medication system at the bedside; Infusion setup would be automatic with this system with the clinician only needing to verify the setup by pushing the START key on the pump or controller)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the method and system for automatically programming an infusion pump with information read from an RFID information device located on the medication container with patient and pump programming parameters as taught by Hoag within the method and system medication infusion as taught by Tsoukalis and the method and system for filling a syringe with a liquid medication from a medication container at a pharmacy filling station as taught by Perazzo et al. with the motivation of providing a system that reduces the amount of time it takes to set up an infusion, and also provides the safety features as compared to barcode systems (Hoag, [0012]).
Tsoukalis, Perazzo et al., and Hoag, and fail to explicitly teach, but Lafauci et al. teaches the claimed: 
reading, at a disposal device, one or more portions of the encoded information automatically from the short range communication device on the liquid destination container after patient infusion ((Lafauci et al, [0137], [0216]) (the medication container may comprise a label with an identifier such as an identification device being an RFID or NFC system; the analysis engine can scan the identifier of the medication packages and retrieving the necessary information)); 
liquid destination container with the any remaining liquid contained therein into the disposal device such that the liquid destination container is beyond the reach of or access by the user ((Lafauci et al., [0008], [0011], [0013], [0304]) (a system for medication disposal comprising a receiving unit configured to receive a medication from a user, wherein the medication is an unused or leftover portion of a prescribed medication for the subject; medication is a solution i.e. liquid; the medication is contained in a medication handling unit; the platform can be part of a one-way medication drop chute that drops the medication container(s) to a storage unit after closure of the first door)); 
and after the liquid destination container with the any remaining liquid contained therein is positioned inside of the disposal device, accessing the any remaining liquid within the liquid destination container to determine one or more physical, optical, or chemical characteristics of the liquid within the liquid destination container ((Lafauci et al., [0023], [0145]) (one or more sensors to detect the medication received by the receiving unit and generate sensor data; sensors can be configured to measure properties of wasted medications e.g. brand color, size, shape, weight, density, and/or chemical content)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the method and system for the disposal of unused or leftover portions of prescribed medications as taught by Lafauci et al. within the method and system medication infusion as taught by Tsoukalis, the method and system for filling a syringe with a liquid medication from a medication container at a pharmacy filling station as taught by Perazzo et al., and the method and system for automatically programming an infusion pump with information read from an RFID information device located on the medication container with patient and pump programming parameters as taught by Hoag with the motivation of reducing exposure of the medications to third parties, misused and related outcomes, and/or accidental exposures (Lafauci et al., [0005]).
RE: Claim 2 (Currently Amended) Tsoukalis, Perazzo et al., Hoag, and Lafauci et al. teaches the claimed: 
2. (Currently Amended) The method of Claim 1, wherein the step of determining one or more the liquid comprises ((Lafauci et al., [0023], [0145]) (one or more sensors to detect the medication received by the receiving unit and generate sensor data; sensors can be configured to measure properties of wasted medications e.g. brand color, size, shape, weight, density, and/or chemical content)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine sensors configured to measure properties of wasted medications including chemical content as taught by Lafauci et al. within the method and system medication infusion as taught by Tsoukalis, the method and system for filling a syringe with a liquid medication from a medication container at a pharmacy filling station as taught by Perazzo et al., and the method and system for automatically programming an infusion pump with information read from an RFID information device located on the medication container with patient and pump programming parameters as taught by Hoag with the motivation of reducing exposure of the medications to third parties, misused and related outcomes, and/or accidental exposures (Lafauci et al., [0005]).
RE: Claim 3 (Currently Amended) Tsoukalis, Perazzo et al., Hoag, and Lafauci et al. teaches the claimed:
3. (Currently Amended) The method of Claim 1, additionally comprising capturing and recording a person's identity when the liquid destination container is received into the disposal device ((Lafauci et al., [0108], [0256]) (the medication management systems and methods herein can capture the fact of medication wasting by healthcare providers, and also capture e.g. record by a camera, the act of medication wasting; tracking an identity of the user who is dropping off the unused medications)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine recording by camera the act of disposing of medications as taught by Lafauci et al. within the method and system medication infusion as taught by Tsoukalis, the method and system for filling a syringe with a liquid medication from a medication container at a pharmacy filling station as taught by Perazzo et al., and the method and system for automatically programming an infusion pump with information read from an RFID information device located on the medication container with patient and pump programming parameters as taught by Hoag with the motivation of reducing exposure of the medications to third parties, misused and related outcomes, and/or accidental exposures (Lafauci et al., [0005]).
RE: Claim 4 (Original) Tsoukalis, Perazzo et al., Hoag, and Lafauci et al. teaches the claimed:
4. (Original) The method of Claim 1, further comprising matching patient information with one or more infusion devices known to be assigned to the patient to resist infusion of the drug to the wrong patient due to use on a wrong infusion device ((Tsoukalis, [0105]) (three identified alarms each resulting in a termination of the process i.e. “wrong patient location”, “wrong medication not in line with the e-prescription or the medication not found in the data read from the RFID”, and “wrong infusion line” thus safeguarding the patient)). 
RE: Claim 23 (Previously Presented) Tsoukalis, Perazzo et al., Hoag, and Lafauci et al. teaches the claimed:
23. (Previously Presented) The method of Claim 1, additionally comprising generating an alert when an original weight of the drug in the transferred liquid container is not equal to an infused weight of the drug plus the weight of the remaining liquid ((Lafauci et al., [0161], [0209], [0323]) (the analysis engine can obtain information about the user, the medication being dispensed, any unused or leftover medication returned, wherein different examples of such data can be the weight of any returned unused/leftover medications; the analysis engines can use one or more algorithms to track the user’s management of medications or provide a medication management history; determine the amount by weight of the wasted medication and send any resulting data to the database, and thus, can be configured to identify falsified medications types or amounts e.g. medications having less amount of medications than expected from what was actually prescribed to the patient; the system can alert the healthcare providers of such incidence of illegitimate return)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the measuring the weight of returned medications to determine falsified or illegitimate returns through an unexpected weight calculation as taught by Lafauci et al. within the method and system medication infusion as taught by Tsoukalis, the method and system for filling a syringe with a liquid medication from a medication container at a pharmacy filling station as taught by Perazzo et al., and the method and system for automatically programming an infusion pump with information read from an RFID information device located on the medication container with patient and pump programming parameters as taught by Hoag with the motivation of reducing exposure of the medications to third parties, misused and related outcomes, and/or accidental exposures (Lafauci et al., [0005]).
RE: Claim 30 (Previously Presented) Tsoukalis, Perazzo et al., Hoag, and Lafauci et al. teaches the claimed:
30. (Previously Presented) The method of Claim 1, wherein automatically programming an infusion course into the intravenous infusion pump in response to the received information from the short range communication device is performed at a patient location ((Hoag, [0019], [0064]) (a reader located at the panel configured to wirelessly read the information device and to provide an information signal representative of the information contained in the information device, and a controller located at the medication delivery apparatus configured to receive the information signal and to configure the medication delivery apparatus in accordance with the information signal; the information device comprises patient identification information and an infusion pump programming parameter, and the controller is further adapted to compare the patient identification information to information from a patient to which the medication delivery apparatus has been identified, and to automatically program the mediation delivery apparatus with the pump programming parameter; the controller is configured to receive the information signal wirelessly, the wireless reader comprises an RFID interrogator that reads the information device on the medication container; the system could be used with a programming unit that can be used to control the operation of the pump system to provide a facilitative medication system at the bedside; Infusion setup would be automatic with this system with the clinician only needing to verify the setup by pushing the START key on the pump or controller)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the automatic programming of a pump system through a reader as taught by Hoag within the method and system medication infusion as taught by Tsoukalis, the method and system for filling a syringe with a liquid medication from a medication container at a pharmacy filling station as taught by Perazzo et al., and the method and system for medication disposal management as taught by Lafauci et al. with the motivation of providing a system that reduces the amount of time it takes to set up an infusion, and also provides the safety features as compared to barcode systems (Hoag, [0012]).
RE: Claim 33 (Previously Presented) Tsoukalis, Perazzo et al., Hoag, and Lafauci et al. teaches the claimed:
The method of claim 1, further comprising the step of permitting the user to confirm infusion settings ((Hoag, [0064]) (Infusion setup would be automatic with this system with the clinician only needing to verify the setup by pushing the START key on the pump or controller 56 as the case may be; infusion safety would be improved by verifying that the right drug is given to the right patient at the right time with the correct dose and infusion rate)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine verifying of infusion of the right drug as taught by Hoag within the method and system medication infusion as taught by Tsoukalis, the method and system for filling a syringe with a liquid medication from a medication container at a pharmacy filling station as taught by Perazzo et al., and the method and system for medication disposal management as taught by Lafauci et al. with the motivation of providing a system that reduces the amount of time it takes to set up an infusion, and also provides the safety features as compared to barcode systems (Hoag, [0012]).
RE: Claim 39 (New) Tsoukalis, Perazzo et al., Hoag, and Lafauci et al. teaches the claimed:
39. (New) The method of Claim 3 further comprising capturing an image of a person who is positioning the liquid destination container in the disposal device ((Lafauci et al., [0108]) (the medication management systems and methods herein can capture the fact of medication wasting by healthcare providers, and also capture e.g. record by a camera, the act of medication wasting)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine recording by camera the act of disposing of medications as taught by Lafauci et al. within the method and system medication infusion as taught by Tsoukalis, the method and system for filling a syringe with a liquid medication from a medication container at a pharmacy filling station as taught by Perazzo et al., and the method and system for automatically programming an infusion pump with information read from an RFID information device located on the medication container with patient and pump programming parameters as taught by Hoag with the motivation of reducing exposure of the medications to third parties, misused and related outcomes, and/or accidental exposures (Lafauci et al., [0005]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Pub. No. 2016/0051750 A1 (hereinafter “Tsoukalis”) in view of in view of U.S. Patent Application Pub. No. 2016/0001003 A1 (hereinafter “Perazzo et al.”), U.S. Patent Application Pub. No. 2011/0241878 A1 (hereinafter “Hoag”), and U.S. Patent Application Pub. No. 2022/0254470 A1 (hereinafter “Lafauci et al.”), and further in view of U.S. Patent Application Pub. No. 2014/01885516 A1 (hereinafter “Kamen et al.”). 
RE: Claim 5 (Original) Tsoukalis, Perazzo et al., Hoag, and Lafauci et al. teaches the claimed:
5. (Original) The method of Claim 1, 
Tsoukalis, Perazzo et al., Hoag, and Lafauci et al. fail to explicitly teach, but Kamen et al. teaches the claimed: 
additionally comprising automatically determining a volume or weight of infused drug and electronically recording the infused volume or weight on the short range communication device ((Kamen et al., [0067], [0416], [0760]) (the RFID tag may be writable by a hub, dock, patient-care device and/or monitoring client, which may write data related to a patient into the RFID tag, including treatment history such as flow rates, drug settings, etc., usage statistics, intravenous pump flow parameter, an intravenous bag parameter and drip-flow meter value, treatment progress of an infusion pump, patient-treatment parameters such as infusion settings including infusion rate, and various operating parameters such as the amount of solution remaining in the IV bag to which it is connected)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the writing onto an RFID tag the infusion data including the amount of solution remaining in the IV bag as taught by Kamen within the method and system for medication infusion as taught by Tsoukalis, the method and system for automatically programming an infusion pump with information read from an RFID information device located on the medication container with patient and pump programming parameters as taught by Hoag, and the method and system for medication disposal management as taught by Lafauci et al. with the motivation of providing comprehensive care to patients including ordering and delivering medical treatments with systems that identify and verify the appropriate medication and dosage being prepared and delivered to the patient (Kamen et al., [0064], [0067]). 
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Pub. No. 2016/0051750 A1 (hereinafter “Tsoukalis”) in view of U.S. Patent Application Pub. No. 2016/0001003 A1 (hereinafter “Perazzo et al.”), U.S. Patent Application Pub. No. 2011/0241878 A1 (hereinafter “Hoag”), and U.S. Patent Application Pub. No. 2022/0254470 A1 (hereinafter “Lafauci et al.”), and further in view of U.S. Patent Application Pub. No. 2016/0158437 A1 (hereinafter “Biasi et al.”). 
Claim 31 (Previously Presented) Tsoukalis, Perazzo et al., Hoag, and Lafauci et al. teaches the claimed:
31. (Previously Presented) The method of claim 1.
Tsoukalis, Perazzo et al., Hoag, and Lafauci et al. fail to explicitly teach, but Biasi et al. teaches: 
wherein automatically programming an infusion course into an intravenous infusion pump includes automatically populating the screen of the intravenous infusion pump with the received information for the infusion course ((Biasi et al., [0385], [0945], [0955], [1113]. [1114]) (the infusion pump may be automatically programmed; the parameter input fields left vacant by the user may be calculated automatically and displayed by the GUI; automatically populate the total volume in a container parameter input field based on data generated by one or more sensors; when a complete set of valid parameters has been entered, the IM may also return a valid infusion indicator allowing the user interface view/model to present a “start” control to a user and the IM may simultaneously make the infusion/pump status available to the UI View/Model upon request, if the UI View/Model is displaying a “status” screen, it may request this data to populate it)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the automatically populating and displaying infusion pump parameters on a user interface as taught by Biasi et al. within the method and system medication infusion as taught by Tsoukalis, the method and system for automatically programming an infusion pump with information read from an RFID information device located on the medication container with patient and pump programming parameters as taught by Hoag, and the method and system for medication disposal management as taught by Lafauci et al. with the motivation of improving safety of use by presenting more opportunities for user input errors to by caught (Biasi et al., [0005], [0973])).
Claims 10, 12-15, 25-27, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Pub. No. 2016/0051750 A1 (hereinafter “Tsoukalis”) in view of U.S. Patent Application Pub. No. 2011/0241878 A1 (hereinafter “Hoag”) and U.S. Patent Application Pub. No. 2022/0254470 A1 (hereinafter “Lafauci et al.”).
RE: Claim 10 (Currently Amended) Tsoukalis teaches the claimed: 
10. (Currently Amended) A system for tracking and administering a liquid medication in a hospital, the system comprising: a short-range communication device affixed to a liquid container; an encoder configured to encode information onto the short range communication device, the information including drug information for identifying a drug to be contained within the liquid container, patient information, and intravenous administration information ((Tsoukalis, [0021], [0041], [0048], [0124]-[0125]) (a smart label or tag such as an RFID/NFC tag; some or all of the "SR" safety rules are checked by the control means which may be implemented in the infusion pump unit or in a separate device … further infusion related information, namely a drug name, concentration, diluter, infusion protocol and limits from a drug library, patient's name, age and location or room number, administration route, time to infusion, air-in-line and infusion occlusion pressure preferences for alarm can be written in the memory means for a patient in particular by the hospital pharmacy or an external drug compounder or manufacturer.; transfer of e-prescription or full "5R" data to the smart label; such an e-labeling-tag device may be programmed with medication data in the course of preparation of a compounded medication in the pharmacy of a hospital, by a home care provider or by a nurse service, wherein said data in particular include a drug name, concentration, diluter, and possibly the patient's name and room number, as well as delivery route, time to infuse, infusion protocol and its limits for the patient's care area; the inlet port or spike of the infusion pump unit is provided with a drip chamber at which a combination of a drip flow monitor and a memory reading means like an RFID reader can be attached so as to read the memory means like an RFID label at the medication reservoir)).
Tsoukalis fails to explicitly teach, but Hoag teaches the claimed: 
a first interrogator configured to read the encoded information on the short range communication device on the liquid container; and a patient intravenous infusion pump configured to communicate with the first interrogator, wherein the first interrogator provides the read information which is utilized to automatically program an infusion course into the intravenous infusion pump without requiring a user to manually input the drug information, patient information, or intravenous administration information ((Hoag, [0019], [0039], [0064]) (the IV bags are labeled with an RFID tag or label prepared by the pharmacy; either before the container is filled or once the container is filled with the appreciate medication, the RFID tag on the container may then be programmed with the correct information and shipped to the patient location; a reader located at the panel configured to wirelessly read the information device and to provide an information signal representative of the information contained in the information device, and a controller located at the medication delivery apparatus configured to receive the information signal and to configure the medication delivery apparatus in accordance with the information signal; the information device comprises patient identification information and an infusion pump programming parameter, and the controller is further adapted to compare the patient identification information to information from a patient to which the medication delivery apparatus has been identified, and to automatically program the mediation delivery apparatus with the pump programming parameter; the controller is configured to receive the information signal wirelessly, the wireless reader comprises an RFID interrogator that reads the information device on the medication container; the system could be used with a programming unit that can be used to control the operation of the pump system to provide a facilitative medication system at the bedside; Infusion setup would be automatic with this system with the clinician only needing to verify the setup by pushing the START key on the pump or controller)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the method and system for automatically programming an infusion pump with information read from an RFID information device located on the medication container with patient and pump programming parameters as taught by Hoag within the method and system medication infusion as taught by Tsoukalis with the motivation of providing a system that reduces the amount of time it takes to set up an infusion, and also provides the safety features as compared to barcode systems (Hoag, [0012]).
Tsoukalis and Hoag fail to explicitly teach, but Lafauci et al. teaches the claimed: 
a secure disposal device configured to: (1) receive the liquid container with any remaining liquid contained therein after use in a manner that places the liquid container beyond access by a user; ((Lafauci et al., [0008], [0011], [0013], [0304]) (a system for medication disposal comprising a receiving unit configured to receive a medication from a user, wherein the medication is an unused or leftover portion of a prescribed medication for the subject; medication is a solution i.e. liquid; the medication is contained in a medication handling unit; the platform can be part of a one-way medication drop chute that drops the medication container(s) to a storage unit after closure of the first door)); and 
(2) within the disposal device, access the any remaining liquid within the liquid container to determine one or more physical, optical, or chemical characteristics of the liquid within the liquid container ((Lafauci et al., [0023], [0145]) (one or more sensors to detect the medication received by the receiving unit and generate sensor data; sensors can be configured to measure properties of wasted medications e.g. brand color, size, shape, weight, density, and/or chemical content)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the method and system for the disposal of unused or leftover portions of prescribed medications as taught by Lafauci et al. within the method and system medication infusion as taught by Tsoukalis, the method and system for filling a syringe with a liquid medication from a medication container at a pharmacy filling station as taught by Perazzo et al., and the method and system for automatically programming an infusion pump with information read from an RFID information device located on the medication container with patient and pump programming parameters as taught by Hoag with the motivation of reducing exposure of the medications to third parties, misused and related outcomes, and/or accidental exposures (Lafauci et al., [0005]).
RE: Claim 12 (Currently Amended) Tsoukalis, Hoag, and Lafauci et al. teach the claimed:
12. (Currently Amended) The system of Claim 10. wherein the disposal device is configured to confirm chemical contents of the ((Lafauci et al., [0023], [0145]) (one or more sensors to detect the medication received by the receiving unit and generate sensor data; sensors can be configured to measure properties of wasted medications e.g. brand color, size, shape, weight, density, and/or chemical content)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine sensors configured to measure properties of wasted medications including chemical content as taught by Lafauci et al. within the method and system medication infusion as taught by Tsoukalis and the method and system for automatically programming an infusion pump with information read from an RFID information device located on the medication container with patient and pump programming parameters as taught by Hoag with the motivation of reducing exposure of the medications to third parties, misused and related outcomes, and/or accidental exposures (Lafauci et al., [0005]).
RE: Claim 13 (Currently Amended) Tsoukalis, Hoag, and Lafauci et al. teach the claimed: 
13. (Currently Amended) The system of Claim 12, wherein the disposal device is configured to generate spectrographic identification of the contents of the ((Lafauci et al., [0209]) (the medication sensor can be configured to visualize the contents inside the medication packages and can be configured to obtain one or more electromagnetic spectroscopies, images, and/or videos of the unused/leftover medications and send any resulting data to the databased and/or analysis engine)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine obtaining of spectroscopies, images, and/or videos of unused medication for analysis as taught by Lafauci et al. within the method and system medication infusion as taught by Tsoukalis and the method and system for automatically programming an infusion pump with information read from an RFID information device located on the medication container with patient and pump programming parameters as taught by Hoag with the motivation of reducing exposure of the medications to third parties, misused and related outcomes, and/or accidental exposures (Lafauci et al., [0005]).
RE: Claim 14 (Previously Presented) Tsoukalis, Hoag, and Lafauci et al. teach the claimed:
14. (Previously Presented) The system of Claim 12, wherein the disposal device is configured to capture an identity and a picture of a person operating the disposal device ((Lafauci et al., [0108], [0256]) (the medication management systems and methods herein can capture the fact of medication wasting by healthcare providers, and also capture e.g. record by a camera, the act of medication wasting; tracking an identity of the user who is dropping off the unused medications)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine recording by camera the act of disposing of medications as taught by Lafauci et al. within the method and system medication infusion as taught by Tsoukalis and the method and system for automatically programming an infusion pump with information read from an RFID information device located on the medication container with patient and pump programming parameters as taught by Hoag with the motivation of reducing exposure of the medications to third parties, misused and related outcomes, and/or accidental exposures (Lafauci et al., [0005]).
RE: Claim 15 (Previously Presented) Tsoukalis, Hoag, and Lafauci et al. teach the claimed:
15. (Previously Presented) The system of Claim 14, wherein the disposal device is configured to capture an electronic image of the person operating the disposal device ((Lafauci et al., [0108]) (the medication management systems and methods herein can capture the fact of medication wasting by healthcare providers, and also capture e.g. record by a camera, the act of medication wasting)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine recording by camera the act of disposing of medications as taught by Lafauci et al. within the method and system medication infusion as taught by Tsoukalis and the method and system for automatically programming an infusion pump with information read from an RFID information device located on the medication container with patient and pump programming parameters as taught by Hoag with the motivation of reducing exposure of the medications to third parties, misused and related outcomes, and/or accidental exposures (Lafauci et al., [0005]).
RE: Claim 25 (Previously Presented) Tsoukalis, Hoag, and Lafauci et al. teach the claimed:
25. The system of claim 10, additionally comprising: a second interrogator in communication with the disposal device, the second interrogator configured to automatically read the encoded information from the short range communication device on the liquid container transferred after patient infusion, wherein the disposal device is configured to weigh any residual drug of the transferred liquid container ((Lafauci et al, [0012], [0137], [0216]) (detecting the medication comprises measuring a weight of the medication; the medication container may comprise a label with an identifier such as an identification device being an RFID or NFC system; the analysis engine can scan the identifier of the medication packages and retrieving the necessary information));
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the RIFD or NFC system for reading information on a medication container and weighing the medication disposed as taught by Lafauci et al. within the method and system medication infusion as taught by Tsoukalis and the method and system for automatically programming an infusion pump with information read from an RFID information device located on the medication container with patient and pump programming parameters as taught by Hoag with the motivation of reducing exposure of the medications to third parties, misused and related outcomes, and/or accidental exposures (Lafauci et al., [0005]).
RE: Claim 26 (Previously Presented) Tsoukalis, Hoag, and Lafauci et al. teach the claimed:
26. (Previously Presented) The system of Claim 25, wherein the disposal device is configured to dispose the liquid container and the any residual drug and generate an alert when an original weight of the drug in the transferred liquid container is not equal to an infused weight of the drug plus the weight of the residual drug ((Lafauci et al., [0161], [0209], [0323]) (the analysis engine can obtain information about the user, the medication being dispensed, any unused or leftover medication returned, wherein different examples of such data can be the weight of any returned unused/leftover medications; the analysis engines can use one or more algorithms to track the user’s management of medications or provide a medication management history; determine the amount by weight of the wasted medication and send any resulting data to the database, and thus, can be configured to identify falsified medications types or amounts e.g. medications having less amount of medications than expected from what was actually prescribed to the patient; the system can alert the healthcare providers of such incidence of illegitimate return)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the measuring the weight of returned medications to determine falsified or illegitimate returns through an unexpected weight calculation as taught by Lafauci et al. within the method and system medication infusion as taught by Tsoukalis and the method and system for automatically programming an infusion pump with information read from an RFID information device located on the medication container with patient and pump programming parameters as taught by Hoag with the motivation of reducing exposure of the medications to third parties, misused and related outcomes, and/or accidental exposures (Lafauci et al., [0005]).
RE: Claim 27 (Previously Presented) Tsoukalis, Hoag, and Lafauci et al. teach the claimed: 
27. (Previously Presented) The system of Claim 25, wherein the disposal device is configured to capture an electronic image of the transferred liquid container ((Lafauci et al., [0161]) (images, videos, and/or weight of any returned unused/leftover medication)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine images of any disposed medications as taught by Lafauci et al. within the method and system medication infusion as taught by Tsoukalis and the method and system for automatically programming an infusion pump with information read from an RFID information device located on the medication container with patient and pump programming parameters as taught by Hoag with the motivation of reducing exposure of the medications to third parties, misused and related outcomes, and/or accidental exposures (Lafauci et al., [0005]).
RE: Claim 35 (Previously Presented) Tsoukalis, Hoag, and Lafauci et al. teach the claimed:
35. (Previously Presented) The system of claim 10, wherein the pump is configured to permit the user to confirm infusion settings ((Hoag, [0064]) (Infusion setup would be automatic with this system with the clinician only needing to verify the setup by pushing the START key on the pump or controller 56 as the case may be; infusion safety would be improved by verifying that the right drug is given to the right patient at the right time with the correct dose and infusion rate)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the method and system for automatically programming an infusion pump with information read from an RFID information device located on the medication container with patient and pump programming parameters as taught by Hoag within the method and system medication infusion as taught by Tsoukalis and the method and system for medication disposal management as taught by Lafauci et al. with the motivation of providing a system that reduces the amount of time it takes to set up an infusion, and also provides the safety features as compared to barcode systems (Hoag, [0012]).
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Pub. No. 2016/0051750 A1 (hereinafter “Tsoukalis”) in view of U.S. Patent Application Pub. No. 2011/0241878 A1 (hereinafter “Hoag”) and U.S. Patent Application Pub. No. 2022/0254470 A1 (hereinafter “Lafauci et al.”), and further in view of U.S. Patent Application Pub. No. 2016/0158437 A1 (hereinafter “Biasi et al.”). 
Claim 32 (Previously Presented) Tsoukalis, Hoag, and Lafauci et al. teach:
32. (Previously Presented) the system of claim 10.
Tsoukalis, Hoag, and Lafauci et al. fail to explicitly teach, but Biasi et al. teaches: 
wherein automatically programming an infusion course into an intravenous infusion pump includes automatically populating the screen of the intravenous infusion pump with the received information for the infusion course ((Biasi et al., [0385], [0945], [0955], [1113]. [1114]) (the infusion pump may be automatically programmed; the parameter input fields left vacant by the user may be calculated automatically and displayed by the GUI; automatically populate the total volume in a container parameter input field based on data generated by one or more sensors; when a complete set of valid parameters has been entered, the IM may also return a valid infusion indicator allowing the user interface view/model to present a “start” control to a user and the IM may simultaneously make the infusion/pump status available to the UI View/Model upon request, if the UI View/Model is displaying a “status” screen, it may request this data to populate it)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the automatically populating and displaying infusion pump parameters on a user interface as taught by Biasi et al. within the method and system medication infusion as taught by Tsoukalis, the method and system for automatically programming an infusion pump with information read from an RFID information device located on the medication container with patient and pump programming parameters as taught by Hoag, and the method and system for medication disposal management as taught by Lafauci et al., with the motivation of improving safety of use by presenting more opportunities for user input errors to by caught (Biasi et al., [0005], [0973])). 
Response to Arguments
Applicant's arguments filed 05/06/2022 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed on 05/06/2022. 
In the remarks, Applicant argues in substance that:
Regarding the 112(b) rejections of claims 1-5, 23, 30-31, and 33, Applicant argues the amendments to the claims overcome the rejection; 
Regarding the 103 rejection of claims 1-5, 10, 12-15, 23, 25-27, 30-33, 35, and 39, Applicant argues that prior art reference Bochenko et al., along with the other cited references, fail to teach the newly amended features of independent claims 1 and 10. 
In response to Applicant’s argument regarding the 112(b) rejection, Examiner is persuaded and has withdrawn the rejection to claims 1-5, 23, 30-31, and 33.
In response to Applicant’s arguments regarding the 103 rejection of Claims 1-5, 10, 12-15, 23, 25-27, 30-33, 35, and 39. Applicant’s arguments with respect to independent claim 1, regarding the “after the liquid destination container with the any remaining liquid contained therein is positioned inside of the disposal device, accessing the any remaining liquid within the liquid destination container to determine one or more physical, optical, or chemical characteristics of the liquid within the liquid destination container” limitation has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner respectfully submits newly cited reference Lafauci et al., supported by PRO 62/830,215 filed on 04/05/2019, as disclosing the above amended limitation.
Accordingly, Examiner respectfully maintains the 103 rejection of Claims 1-5, 10, 12-15, 23, 25-27, 30-33, 35, and 39 for at least these reasons and as applied in the above Office Action. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Pub. No. 2017/0285747 A1 teaches an infusion pump capable of observing and monitoring operating parameters including the liquid medicine used and the residual content of the liquid medicine ([0045]). 
U.S. Patent Application Pub. No. 2016/0213851 A1 teaches a filling station for liquid pharmaceuticals including a motor for conveying drives ([0062], [0064]). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY BALAJ whose telephone number is (571)272-8181. The examiner can normally be reached 8:00 - 4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.B./Examiner, Art Unit 3626                                                                                                                                                                                                        
/EVANGELINE BARR/Primary Examiner, Art Unit 3626